' Case 4:20-cv-00161-O Document 26 Filed 05/06/20 Page 10f12 PagelD 546

 

NOTICE OF DEFAULT AND OPPORTUNITY TO CURE

By Certified Mail

7018 0040 0000 6092 0276
To:

Lyle W Cayce, Clerk

personal

United States Court of Appeals
for the Fifth Circuit

600 South Maestri Place

New Orleans, Louisiana 70130

And By Certified Mail

7018 0040 0000 6092 0290

To:

Ted Cominos, Circuit Executive
personal

United States Court of Appeals
for the Fifth Circuit

600 Camp Street

New Orleans, Louisiana 70130

And By Certified Mail

7018 0040 0000 6092 0283
To:

Prescilla R Owen, Chief Judge
personal

United States Court of Appeals
for the Fifth Circuit

600 South Maestri Place

New Orleans, Louisiana 70130

And By Certified Mail

7018 0040 0000 6092 0306
To:

Barbara MG Lynn, Chief Judge

personal
United States District Court

for the Northern District of Texas

1100 Commerce Street, Suite 1452

Dallas, Texas 75242

You are in default in providing the method of payment and you are notified that if your Attorneys fail to
complete this form that was filed on 14 April 2020.

| have attached a copy for your reference!

This is giving me great evidence against you and your Roman Cult handlers, and your intent to
engage in multiple felonies, Violating rights and immunities under color of law, Conspiracy to

threaten, intimidate, coerce, and injure me in the free exercise of my rights, Mail Fraud, sending
threatening mail, Impersonation, perjury of oath, and more!

 

 

~ RECEIVED
MAY - | 2020

CLERK, U.S. DISTRICT COU
ORTHERN DISTRICT OF TEXAS

 

 

 

4:20-cv- Jul

1|Page

Have a great day!!!

glenn
Case 4:20-cv-00161-O Document 26 Filed 05/06/20 Page 2of12 PagelD 547

FORM 1020
United States Court of Appeals for the Fifth Circuit
A private corporation

 

 

 

 

By Certified Mail And By Certified Mail

7018 0040 0000 6092 0078 7018 0040 0000 6092 0085

To: To:

Lyle W Cayce, Clerk Prescilla R Owen, Chief Judge
personal personal

United States Court of Appeals United States Court of Appeals
for the Fifth Circuit for the Fifth Circuit

600 South Maestri Place 600 South Maestri Place

New Orleans, Louisiana 70130 New Orleans, Louisiana 70130
And By Certified Mail And By Certified Mail

7018 0040 0000 6092 0092 7018 0040 0000 6092 0108

To: To:

Ted Cominos, Circuit Executive Barbara MG Lynn, Chief Judge
personal personal

United States Court of Appeals United States District Court

for the Fifth Circuit for the Northern District of Texas
600 Camp Street 1100 Commerce Street, Suite 1452
New Orleans, Louisiana 70130 Dallas, Texas 75242

Case No. 20-10347 Date: April 14, 2020

 

NOTICE TO ATTORNEYS AT UNITED STATES COURT OF APPEALS FOR THE
FIFTH CIRCUIT

An attorney or a Private Corporation is assumed to know the law, it is the obligation of
an attorney or a Private Corporation, to see that any alleged FINES, FEES, CHARGES,
etc., are collected lawfully, correctly, and completely. In order to correctly "quote" pay
this alleged FINES, FEES, CHARGES, etc.,, Glenn Winningham Fearn, requires the
following information, from attorneys at United States Court of Appeals for the Fifth
Circuit. Complete this FORM and return it to the address you have on file to enable
Glenn Winningham Fearn to understand and lawfully comply with this alleged FINES,
FEES, CHARGES, etc.,. This Form raises formal questions with regards to this alleged
FINES, FEES, CHARGES, etc., that only your attorneys can answer.

 

 

 

1. under the caption You must pay the district court clerk the what does the number

505.00 refer to: (check one) obligations of the United States Government [J] ;
National bank currency CJ Bonds [2]; Certificates of Indebtedness EC} Federal Reserve
Notes CI Bills 4 or Other ry (Explain)

 

1|Page
 

| Case 4:20-cv-00161-O Document 26 Filed 05/06/20 Page 3of12 PagelD 548

2. Does that statement refer to: consideration of obligations or other securities of the
United States, directly or indirectly? (Check one)L Yes CI No;

3. Does the computation of this alleged Clerk’s letter require consideration of
obligations or other securities of the United States, directly or indirectly? (Check one)

Yes C2 or Nd]

Most individuals can complete this FORM in three minutes. You are required by law
(UCC 3-104 & 3-115) to complete this FORM, before any payment may be made. As a
private corporation you are assumed to know the law, and not misleading. You made
several statements in your Clerk’s letter to Glenn Winningham Fearn that Glenn
Winningham Fearn owes something to someone. It is your obligation to answer the
forgoing questions on FORM 1020 or a default will be issued by Glenn Winningham
Fearn against United States Court of Appeals for the Fifth Circuit a private corporation,
for trying to mislead Glenn Winningham Fearn by asking Glenn Winningham Fearn for
something that he doesn't owe, or you don't know what that something is, so as
attorneys, you are assumed to know the law.

 

2|Page
 

Case 4:20-cv-00161-O Document 26 Filed 05/06/20 Page 4of12 PagelD 549

| am an attorney at United States Court of Appeals for the Fifth Circuit a Private
Corporation. | have read the foregoing Form 1020 and know it to be true, correct and
complete, not misleading in anyway. | declare under penalty of perjury that the
foregoing is true and correct.

Executed on , 2020.

 

Print: NAME

 

(Print name)

Sign NAME

 

(Sign Name)

BAR Number:

 

(Bar Number Here)

 

This Form 1020 must be completed and returned within 15 days of mailing / delivery /
filing. Failure to complete and return this Form 1020 in 15 days will result in a default
being prepared for United States Court of Appeals for the Fifth Circuit based upon the
information Glenn Winningham Fearn has, and the default is your admittance that the
FINES, FEES, CHARGES, etc., that was provided to Glenn Winningham Fearn was in
error or in violation of the law, no other mailing will be needed.

Failure to provide Glenn Winningham Fearn with requested information, in the
time allowed the Attorneys at United States Court of Appeals for the Fifth Circuit are
admitting with their Silence that United States Court of Appeals for the Fifth Circuit is
dishonest. Estoppel arises where person is under duty to another to speak or failure to
speak is inconsistent with. honest dealings. Silence by United States Court of Appeals
for the Fifth Circuit, will be treated by Glenn Winningham Fearn that FINES, FEES,
CHARGES, etc., as dishonest dealings and balance is paid in full.

3| Page
Case 4:20-cv-00161-O Document 26 Filed 05/06/20 Page5of12 PagelD 550

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL, 504-310-7700
CLERK 600 S. MAESTRI PLACE
NEW ORLEANS, LA 70130

April 06, 2020

Mr. Glenn Winningham Fearn
6430 Lakeworth Boulevard
Apartment 437

Fort Worth, TX 76135

No. 20-10347 Glenn Fearn v. Timothy Graham, et al
USDC No. 4:20-CV-161

Dear Mr. Fearn,

We have docketed the appeal as shown above, and ask you to use the
case number above in future inquiries.

Filings in this court are governed strictly by the Federal Rules
of Appellate Procedure. We cannot accept motions submitted under
the Federal Rules of Civil Procedure. We can address only those
documents the court directs you to file, or proper motions filed
in support of the appeal. See FED. R. App. P. and 5™ Cir. R. 27 for
guidance. We will not acknowledge or act upon documents not

“authorized by these rules.

You must pay to the district court clerk the $505.00 court of
appeals filing and docketing fee and notify us of the payment
within 15 days from the date of this letter. Failure to pay the
fee within 15 days will result in the dismissal of your appeal,
see 5™ CIR. R. 42.3.

All counsel who desire to appear in this case must electronically
file a "Form for Appearance of Counsel" naming all parties

. represented within 14 days from this date, see Fep. R. App. P. 12(b)

and 5™ Cir. R. 12. This form is available on our website
www.ca5.uscourts.gov. Failure to electronically file this form
will result in removing your name from our docket. Pro se parties
are not required to file appearance forms.

ATTENTION ATTORNEYS: Attorneys are required to be a member of the
Fifth Circuit Bar and to register for Electronic Case Filing. The
"Application and Oath for Admission" form can be printed or
downloaded from the Fifth Circuit's website, www.ca5.uscourts.gov.
Information on Electronic Case Filing is available at

 

‘ www.ca5.uscourts.gov/cmecf/.

 

 

 
‘

Case 4:20-cv-00161-O Document 26 Filed 05/06/20 Page 6of12 PagelD 551

ATTENTION ATTORNEYS: Direct access to the electronic record on
appeal (EROA) for pending appeals will be enabled by the U §
District Court on a per case basis. Counsel can expect to receive
notice once access to the EROA is available. Counsel must be
approved for electronic filing and must be listed in the case as
attorney of record before access will be authorized. Instructions
for accessing and downloading the EROA can be found on our website

at http://www.ca5.uscourts.gov/docs/default-
_ source/forms/instructions-for-electronic-record-download-
feature-of-cm. Additionally, a link to the instructions will be

included in the notice you receive from the district court.

Sealed documents, except for the presentence investigation report
in criminal appeals, will not be included in the EROA. Access to
sealed documents will continue to be provided by the district court
only upon the filing and granting of a motion to view same in this
COUrT«

We recommend that you visit the Fifth Circuit's website,

- Www.caS.uscourts.gov and review material that will assist you
during the appeal process. We especially call to your attention
the Practitioner's Guide and the 5th Circuit Appeal Flow Chart,
located in the Forms, Fees, and Guides tab.

 

ATTENTION: If you are filing Pro Se (without a lawyer) you can
request to receive correspondence from the court and other parties
by email and can also request to file pleadings through the court’s
electronic filing systems. Details explaining how you can request
this are available on the Fifth Circuit website at
http: //www.ca5.uscourts.gov/docs/default-source/forms/pro-se-

' filer-instructions. This is not available for any pro se serving
in confinement.

Sealing Documents _on Appeal: Our court has a strong presumption
of public access to our court's records, and the court scrutinizes
any request by a party to seal pleadings, record excerpts, or other
documents on our court docket. Counsel moving to seal matters
must explain in particularity the necessity for sealing in our
court. Counsel do not satisfy this burden by simply stating that
the originating court sealed the matter, as the circumstances that

- Justified sealing in the originating court may have changed or may
not apply in an appellate proceeding. It is the obligation of
counsel to justify a request to file under seal, just as it is
their obligation to notify the court whenever sealing is no longer
necessary. An unopposed motion to seal does not obviate a
counsel's obligation to justify the motion to seal.

 

 
Case 4:20-cv-00161-O Document 26 Filed 05/06/20 Page 7of12 PagelD 552

Sincerely,
LYLE W. CAYCE, Clerk

4 once THC Knsugl

By:
Renee S. McDonough, Deputy Clerk
504-310-7673

 

Ges
Mr. Melvin Keith Ogle
Mr. Brian Walters Stoltz
Mr. Joe C. Tooley

 
Case 4:20-cv-00161-O Document 26 Filed 05/06/20 Page 8ofi2 PagelD 553

Provided below is the court's official caption. Please review the
parties listed and advise the court immediately of any
discrepancies. If you are required to file an appearance form, a
complete list of the parties should be listed on the form exactly
as they are listed on the caption.

Case No. 20-10347

GLENN WINNINGHAM FEARN,
Plaintiff - Appellant
ov.

TIMOTHY C. GRAHAM, Euless Police; EDGAR L. HURTADO, Police
Supervisor; MICHAEL R. COLLINGWOOD, Euless Police; MICHAEL
BROWN, Euless Chief of Police; LACY BRITTON, Euless Magistrate;
STACY WHITE, Coward Prosecutor; A. ECHOLS-KIRKSEY, Euless
Jailor; V. NILSON, Euless Jailor; LINDA MARTIN, Euless Mayor;
KEN PAXTON, Texas Attorney with the rank of general; DEER PARK
CASH COW, L.L.C.; JOHN MCBRYDE; ERIN NEALY COX, U.S. Attorney;
TARRANT COUNTY SHERIFF'S OFFICE; SHAREN WILSON, Tarrant County
DA,

Defendants - Appellees

 

 
USPSTracking® Document 26 Filed 05/06/20 Page 9of12 PagelD 554FAQs >

Track Another Package +

Tracking Number: 70180040000060920092

Remove X

Your item was delivered to the front desk, reception area, or mail room at 9:44 am on April 17, 2020
in NEW ORLEANS, LA 70130.

( Delivered

April 17, 2020 at 9:44 am

Delivered, Front Desk/Reception/Mail Room

NEW ORLEANS, LA 70130
Get Updates vv

 

 

Text & Email Updates

U.S. Postal Service”

 

CERTIFIED MAIL® RECEIPT

a" = Dorestic Mail Only

 

 

 

 

   

 

 

   

 

    

 

 

oc

oO For delivery information. visit our website at www.usps.cor-1”.

ea Y ¢ wy Lie W ry

mu ef a " a.

om |Cettified Mail Fee $3.55

oS

0 a Services & Fees (check box, add fee ;

[naam ecacthacconh 8 — eye — ee Less A

CT | (Return Receipt (electronic) § 2 Postmark

CI | DiCertiied mail Restricted Delivery s_ $0.00 Here

TC | Cladus signature Required $ no

= j Cy Actuate Signature Restricted Delivery $

oy [Postage $0.70

> |s 04/14/2020

a

Oo
co 3
a t you’re
oOo
™

 

PS Form 3800, April 2015 PSN 7530-02-000-9047

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70180040000060920092%2C

 

See Reverse for Instructions

 

d answers t

COMPLETE THIS SECTION ON poy TB NaN e

 

 

 

 

 

 

 

 

 

 
 
  

 

 

; ce
5 ss 3
2 Seg
$22 8 EES |x
oes x ees le
uss $8 848 | 3
5 :
338 fedee |2
8 ae |2
Soeec eee | 3
= Fegsesace |e
28 ooo o oo 8
oe ic
23 5 2
58 sce
Oo Q £ =
Se 3 ok
g 2 3 3
ie ae a
8 8 age §
a5 go 3
o2 a eetss «
25 2 2368386
2a Q ® Bye ee=
is} oO ~
oc eeseces!
me (N82 888s:
a Sa} Gs HOA
LN
cr
‘ Ojo
= eee o}s
ee
3 8 — mls
3 3 eon ie 7 bs
oof Win fi ooee so 3
fon) 8 NEE°© 818
cfs | meee KO = co i
[Cn Sx pe <n 30 oe
~89a ZF ? L899) no
6 8o een —> iy eee EoOP,O
poeseo = VH=s go 2
Cpt of oa & al
ass Gg - See 5 2S le
= 6B 2 2\8( S b==a Eos
bo o, — =o -
22c els O O@zes Ele
® BO O0O|8 aR =
®s52L£0\¥8 — Zr?
B22 52\8 QS — ®
ee Set es — SR is
2°28 oc|28 aR mm | 6ST HO
BS EQ eae Q o= & a
Oo90 Loj\t QB a oa
Se ee ee be = ye

1/2
7018 OO40 OO00 b09e2 0078

4/17/2020. +

USPS Tracking’

USPS.com® - USPS Tracking® Results
Case 4:20-cv-00161-O Document 26 Filed 05/06/20 Page 10o0f12 PagelD 555

Track Another Package +

Tracking Number: 70180040000060920078

FAQs >

Remove X

Your item was delivered to the front desk, reception area, or mail room at 9:44 am on April 17, 2020

in NEW ORLEANS, LA 70130.

Y Delivered

April 17, 2020 at 9:44 am
Delivered, Front Desk/Reception/Mail Room
NEW ORLEANS, LA 70130

Get Updates vv

 

Text & Email Updates

 

 

U.S. Postal Service™
CERTIFIED MAIL® RECEIPT

Domestic Mail Only

 

 

 

 

$0.70

 

s

 

04/14/2020

 

Ss

 

    

PS Form 3800, April 2015 PSN 7530-02-000-9047

 

eked hel) CEL CRE

 

Cit Siaie; ZIP 4* t

  

 

See Reverse for Instructions

See Less /

at you'r

find answers

 

 

 

   

 

 

 

 

 

      

so that we can return the card to you.
@ Attach this card to the back of the mailpiece,

or on the front if space permits.

® Print your name and address on the reverse
1. Article Addressed to:

SENDER: COMPLETE THIS SECTION

@ Complete items 1, 2, and 3.

 

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text287 7 7=&tLabels=70180040000060920078%2C

(

LWLe w AIC
Ma
Or

te
(26 7 / o

VIR TA

6 00

Ve W

9590 9402 5693 9346 5221 81

7018 O040 O000 £0452 0078

S Form 3811, July 2015 PSN 7530-02-000-9053

 

2. Article Number (Transfer from service label)

8

 

 

a 1
ial en -
ea ( © = 8 2
= o|% N e. 8 =% 3
cof aD @®
53 gei 5 Ebs |e
e3$ \ oss 2.556 | §
i 8 5
: BS 2uE fleet |2
G TS 2ee8sseeF | 2
Sy N es SReses oes |
a ’ cs crericsoon |g
a =o 000 0 00
8 8
= h. 1B8 e
- 5 BS S23
z = es 223:
3S So oe as 3
nn o g 3 8
a £ 192 BB Es
@ & |g BP, 8
= B [85 oot BBE #
he 3S o° Pge8800s5_
Wy sO Sbo== 55:
a g | S> SO08825)
rs) eet \ BSa5825.
% aie Q sooshoot
; \
=~ SS
\

1/2
4/17/2020 + \

7018 O040 O000 b05e 0045

USPS Tracking’

USPS.com® - USPS Tracking® Results
Case 4:20-cv-00161-O Document 26 Filed 05/06/20 Page11o0f12 PagelD 556

FAQs >

Track Another Package +

Tracking Number: 70180040000060920085

Remove X

Your item was delivered to the front desk, reception area, or mail room at 9:44 am on April 17, 2020

in NEW ORLEANS, LA 70130.

¢Y Delivered

April 17, 2020 at 9:44 am
Delivered, Front Desk/Reception/Mail Room
NEW ORLEANS, LA 70130

Get Updates v

 

Text & Email Updates

 

U.S. Postal Service”

CERTIFIED MAIL® RECEIPT

 
      

 

 

 

 

 

 

 

 

 

 

 

 

 

Domestic Mail Only
a 73 @
Certified Mall Fee ¢3 55 321
Sa Services & Fi a ae 47
a e668 (check box, add Pr
(1) Return Receipt (hardcopy) s_ see
Ci Return Receipt (electronic) s_ $0.00 Postmark
(1 Cortified Mai Restricted Delivery $ _ $(1 fr} Here
(Adult Signature Required $ pavewate
(C) Adutt Signature Restricted Delivery $ .
ee $0.70
04/14/2020
. Postage and sv i 0
A _
t To “a Y
Pee Fee fe Awe
cc At or . v ie % |
Cit; Siate, ZiP+-4* T

800, Ap

 

xe Less NA

t you’re

d answers to

  
 

COMPLETE THIS SECTION ON DELIVERY

=
9
~
S
uy
WY
2
RS
i
rr
a
Qa
aS
9
S
a
ea
a
Fa
rr
7

 

 

 

  

 
 

 

 

 

fg
© —
@| > Biv
ae a Is f 85 |8
5 ald za § EE
225 \ [$2 HE zee lt
Me SS ale
RE Ic Se epes eae _
Ogle; BSSs 28 552\| %
y ES aeedesoace \| 3
, = 5 ooo o oo 4§
£2 Oo
£3 =
€s 5. 8
3 £8 5
Eos, a 3S 3
Brae Ro oe 8
So & 8 & 8
a colle |
2 25 BS setae &
2 S - 225808=5
® Als Rise boas 5 5228]
BME | Oly
; SNE BAe b oS
< <K\a 88
ae | WNI22 ooo

 

a Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.
@ Attach this card to the back of the mailpiec

va

tA Ko owen

laestr Fl

or on the front if space permits.

1. Article Addressed to:

 

CLL

GhE#

boo #

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text287 7 7=&tLabels=70180040000060920085%2C

ac He
ruil

9590 9402 5693 9346 5222 11

ia

meer ners
er

 

7016 OO40 g000 &052 0045

 

2. Article Number (Transfer from service label)
. PS Form 3811, July 2015 PSN 7530-02-000-9053

 

4/2

 
4/16/2020+ » USPS.com® - USPS Tracking® Results

Case 4:20-cv-00161-O Document 26 Filed 05/06/20 Page12o0f12 PagelD 557

USPS Tracking’ rae >

Track Another Package +

Tracking Number: 70180040000060920108 Remove X

Your item was delivered to the front desk, reception area, or mail room at 12:36 pm on April 16,
2020 in DALLAS, TX 75202.

Y Delivered

      

   

     
   
   

 

 

  

 

 

  
  

      
   
  

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

  

 

7
@
eae — —
April 16, 2020 at 12:36 pm |= 3 es |
Delivered, Front Desk/Reception/Mail Room - 8 z i . EEE 8
Da =
DALLAS, TX 75202 Bas (ge 3 3,555 |§
g 8200 =
4g ea S3ezeeek |2
Get Updates vv & net 2ee8s5e3 2
: Cates EeSge2888 | 8
rr =o oo00 Oo oo 8
aa By Pd
9 \) coy =3 5 =
= : 5 28 pe) 8 >
. a pee See & 3B
Text & Email Updates ; 2 [Se gaia
= >
a E\ (83 323
= Sao See
a Me e Bis 2 @eeeess &
U.S. Postal Service ee ayes oe eSsee so.
- tT = = ess
CERTIFIED MAIL® RECEIPT me am sf asogise 8
j ii ” 25 Sot hes
NG Mail Only 5 ae oe ‘ i BaEpses |
a BR eee CLP USL Mce LOL WLLL Cea co oh ean ce e—i| soofooo 4
a r ete i ij pe i
*
(r |Catlified Mail Fee $3 155 132 G we \ Alle
ca $2.85 4? 8 3 Ns, | o118
11 [Extra Services & Fees (check box, 2d fee gs qporapeieta) o @ ri W= ne ru fe
naennenetacceng 8 SUA — Postnak Pa gee ey mon She
ipt (electronia) eee <
Ci Hosmomseusatiined $80.00 Here ee Less A eS a) nea sols
T) | Cladus signature Required S$, — re ae = g e = ‘o g 8
co [Dl Adu Signature Restricted Delivery $ a 98 2 gee a) S
oO Postage $0.70 Mm DO GE ‘ == fO}e
x |g 04/14/2020 meee sa eee tS he
J [Total Postage and Gags . Sat os ~~ =—® | =
o “10 Mea psesi YW SG © lf ,\|8
3724-9 re - 52 255 So BO ES |=
Sl bled MeN’ | Mw elgece SG yes Falls
seit a ee : s ssa > =— TY [EO Hl
oe | tyou’re & s\ce 28 ‘oe Sess
aie, ZiP+4* am + = a eee 3
9-9047 Reverse for inistructions oi aos se s é SS g a —
PS Form 3800, April AES sca Ue see evers: é os ind answers tc raat E = = g 8 2 = yp =e or 2
rag Oo n £0 — = oO
am om |e oe ai o

 

i

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text287 77=&tLabels=70180040000060920108%2C 1/2

 
